











INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 2


Dated as of May 19, 2017 among
HB HOLDINGS, LLC,
as Holdings,


HOSTESS BRANDS, LLC,
as Borrower, PARENT HOLDCO,
THE SUBSIDIARY LOAN PARTIES, THE LENDERS PARTY HERETO
and


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent,




CREDIT SUISSE SECURITIES (USA) LLC,


UBS SECURITIES LLC, RBC CAPITAL MARKETS,
MORGAN STANLEY SENIOR FUNDING, INC., DEUTSCHE BANK SECURITIES INC.,
and BARCLAYS BANK PLC
as Joint Lead Arrangers and Joint Bookrunners,









--------------------------------------------------------------------------------






INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT NO. 2


This INCREMENTAL ASSUMPTION AND AMENDMENT AGREEMENT
NO. 2 (this “Agreement”), dated as of May 19, 2017, is made by and among HB
Holdings, LLC, a Delaware limited liability company (“Holdings”), Hostess
Brands, LLC, a Delaware limited liability company (the “Borrower”), each
“Subsidiary Loan Party” listed on the signature pages hereto (each, a
“Subsidiary Loan Party” and, collectively, jointly and severally, the
“Subsidiary Loan Parties”), Hostess Holdco, LLC, a Delaware limited liability
company (“Parent Holdco”), Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent under the Existing First Lien Credit Agreement (as defined
below) (the “Administrative Agent”), and each of the Lenders party hereto.


PRELIMINARY STATEMENTS:


(1)Holdings, the Borrower, the Lenders party thereto from time to time and the
Administrative Agent are party to that certain Amended and Restated First Lien
Credit Agreement, dated as of August 3, 2015, as amended and restated on
November 18, 2016 (as may be further amended, restated, supplemented, waived or
otherwise modified from time to time prior to the date hereof, the “Existing
First Lien Credit Agreement”).


(2)The Borrower has requested that the 2017 Refinancing Term B Lenders (as
defined below) provide 2017 Refinancing Term B Loans (as defined below) in an
aggregate principal amount of $996,253,125, as Refinancing Term Loans (as
defined in the Existing First Lien Credit Agreement) pursuant to Section 2.21(j)
of the Existing First Lien Credit Agreement.


(3)On the Effective Date (as defined below), each person that executes and
delivers this Agreement as a 2017 Refinancing Term B Lender (as defined below)
will make 2017 Refinancing Term B Loans (as defined below) to the Borrower in an
aggregate principal amount equal to its 2017 Refinancing Term B Loan Commitment
(as defined below), the proceeds of which will be used by the Borrower to repay
in full the outstanding principal amount of Existing Term B Loans (as defined
below) as of the Effective Date.


(4)With respect to the 2017 Refinancing Term B Loan Commitments, Credit Suisse
Securities (USA) LLC, UBS Securities LLC, RBC Capital Markets, Morgan Stanley
Senior Funding, Inc., Deutsche Bank Securities Inc. and Barclays Bank PLC will
act as the joint lead arrangers (in such capacity, the “2017 Refinancing
Arrangers”) and joint bookrunners.


(5)The Administrative Agent, Holdings, the Borrower and the Lenders party hereto
(which Lenders constitute the Lenders required pursuant to Section 9.08(b) of
the Existing First Lien Credit Agreement) desire to memorialize the terms of
this Agreement and to make certain other changes set forth herein and in the
Amended First Lien Credit Agreement (as defined below) by amending and
restating, in accordance with Section 9.08(b) of the Existing First Lien Credit
Agreement, the Existing First Lien Credit Agreement as set forth below, such
amendment and restatement to become effective at the Amendment Effective Time
(as defined below).







--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:


SECTION 1.    Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended First Lien Credit
Agreement. In addition, as used in this Agreement, the following terms have the
meanings specified:


“2017 Refinancing Term B Lender” shall mean a person with a 2017 Refinancing
Term B Loan Commitment on the Effective Date. For the avoidance of doubt, an
Existing Term B Lender immediately prior to the Effective Date may also be a
2017 Refinancing Term B Lender.


“2017 Refinancing Term B Loan” shall mean a Loan that is made pursuant to
Section 2 of this Agreement.


“2017 Refinancing Term B Loan Commitment” shall mean, with respect to each 2017
Refinancing Term B Lender, the commitment of such 2017 Refinancing Term B Lender
to make 2017 Refinancing Term B Loans to the Borrower on the Effective Date. The
amount of each Lender’s 2017 Refinancing Term B Loan Commitment as of the
Effective Date is set forth on Schedule 1 hereto.


“Existing Term B Lender” shall mean a Lender with Existing Term B Loans
outstanding immediately prior to the Effective Date.


“Existing Term B Loans” shall mean the Term B Loans outstanding under the
Existing First Lien Credit Agreement immediately prior to the Effective Date.


SECTION 2.    Term B Loan Refinancing. Subject to the terms and conditions set
forth herein, each of the 2017 Refinancing Term B Lenders agrees to make 2017
Refinancing Term B Loans to the Borrower on the Effective Date in a principal
amount equal to its 2017 Refinancing Term B Loan Commitment. Unless previously
terminated, the 2017 Refinancing Term B Loan Commitments shall terminate upon
the earlier of (i) the 2017 Refinancing Term B Lender making the 2017
Refinancing Term B Loans to the Borrower and (ii) 11:59 p.m., New York City
time, on the Effective Date.


SECTION 3.    Requests for 2017 Refinancing Term B Loans. To request a Borrowing
of 2017 Refinancing Term B Loans on the Effective Date, the Borrower shall
notify the Administrative Agent of such request in writing not later than 1:00
p.m., New York City time, one Business Day prior to the Effective Date (or such
later time as the Administrative Agent may agree).


SECTION 4.    Representations of the Loan Parties. Each Loan Party hereby
represents and warrants to the other parties hereto as of the Effective Date
that:



(a)this Agreement has been duly authorized, executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing;


(b)the representations and warranties of the Borrower and each other Loan Party
contained in the Loan Documents shall be true and correct in all material
respects on and as of the Effective Date (both before and after giving effect to
the borrowing of the 2017 Refinancing Term B Loans) with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date);


(c)after giving effect to this Agreement, the execution, delivery and
performance by each Loan Party of this Agreement (i) have been duly authorized
by all corporate, stockholder, partnership or limited liability company action
required to be obtained by such Loan Party and (ii) will not (x) violate (A) any
provision of law, statute, rule or regulation applicable to such Loan Party, (B)
the certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of such Loan Party, (C) any applicable order of any court or any
rule, regulation or order of any Governmental Authority or (D) any provision of
any indenture, certificate of designation for preferred stock, agreement or
other instrument to which such Loan Party is a party or by which any of them or
any of their property is or may be bound, (y) result in a breach of or
constitute (alone or with due notice or lapse of time or both) a default under,
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (x)
or (y) of this clause (c), would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, or (z) result in the creation or
imposition of any Lien upon or with respect to (1) any property or assets now
owned or hereafter acquired by such Loan Party, other than the Liens created by
the Loan Documents and Permitted Liens, or (2) any Equity Interests of the
Borrower now owned or hereafter acquired by Holdings, other than Liens created
by the Loan Documents or Liens permitted by Article VIA of the Amended First
Lien Credit Agreement; and


(d)at the time of and immediately after giving effect to this Agreement, no
Default or Event of Default has occurred or is continuing or shall result from
this Agreement in respect of the 2017 Refinancing Term B Loans or from the
application of the proceeds therefrom.


SECTION 5.    Conditions of Lending. The obligations of the 2017 Refinancing
Term B Lenders to make 2017 Refinancing Term B Loans on the Effective Date are
subject to the satisfaction (or waiver in accordance with Section 9.08 of the
Existing First Lien Credit



Agreement) of the following conditions (the date of such satisfaction or waiver,
the “Effective Date”):


(a)The Administrative Agent (or its counsel) shall have received (i) from each
2017 Refinancing Term B Lender and (ii) from each of Parent Holdco, Holdings,
the Borrower and the Subsidiary Loan Parties, either (x) a counterpart of this
Agreement signed on behalf of such party or (y) written evidence reasonably
satisfactory to the Administrative Agent (which may include delivery of a signed
signature page of this Agreement by facsimile or other means of electronic
transmission (e.g., “pdf”)) that such party has signed a counterpart of this
Agreement.
(b)The Administrative Agent shall have received a Borrowing Request as set forth
in Section 3 above and setting forth the information required by Section 2.03 of
the Existing First Lien Credit Agreement.
(c)The Borrower shall have paid to the Administrative Agent, for the ratable
account of each Existing Term B Lender immediately prior to the Effective Date,
simultaneously with the making of the 2017 Refinancing Term B Loans, all accrued
and unpaid interest, fees and other amounts accrued and unpaid on the Existing
Term B Loans to, but not including, the Effective Date, and substantially
simultaneously with the borrowing of the 2017 Refinancing Term B Loans, the
Existing Term B Loans shall be paid in full.


(d)The Administrative Agent shall have received a certificate of the Executive
Vice President or Vice President or similar officer of each Loan Party dated the
Effective Date:


(i)    either (x) attaching a copy of the certificate or articles of
incorporation, certificate of limited partnership, certificate of formation or
other equivalent constituent and governing documents, including all amendments
thereto, of such Loan Party, certified as of a recent date by the Secretary of
State (or other similar official) of the jurisdiction of its organization or (y)
with respect to any Loan Party other than the Borrower, Holdings or Superior
Cake Products, Inc., certifying there have been no changes to the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent constituent and governing documents of such Loan
Party since the Closing Date or, in the case of Hostess Superior Cake Products,
Inc., June 7, 2016 (the “Joinder Date”);


(ii)    attaching a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of such
Loan Party as of a recent date from such Secretary of State (or other similar
official);


(iii)    either (x) certifying that attached thereto is a true and complete copy
of the by-laws (or partnership agreement, limited liability company agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in clause (iv) below or (y) with respect to any Loan
Party other than the Borrower or



Holdings, certifying that there have been no changes to the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party since the Closing Date
or, in the case of Hostess Superior Cake Products, Inc. and Superior Cake
Products, Inc., the Joinder Date;


(iv)    certifying that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors (or equivalent governing
body) of such Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of the Loan Documents
executed in connection with this Agreement to which such Loan Party is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Effective Date;


(v)    certifying as to the incumbency and specimen signature of each officer
executing any Loan Document executed in connection with this Agreement on behalf
of such Loan Party; and


(vi)    certifying as to the absence of any pending proceeding for the
dissolution or liquidation of such Loan Party or, to the knowledge of such
person, threatening the existence of such Loan Party.


(e)The Administrative Agent shall have received, on behalf of itself and the
Lenders, a written opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP (A)
dated the Effective Date, (B) addressed to the Administrative Agent and the
Lenders on the Effective Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent covering such matters relating to this
Agreement as the Administrative Agent shall reasonably request.
(f)The Administrative Agent shall have received all fees payable thereto or to
any 2017 Refinancing Arranger or any 2017 Refinancing Term B Lender, on or prior
to the Effective Date and, to the extent invoiced at least three Business Days
prior to the Effective Date, reimbursement or payment of all reasonable and
documented out-of- pocket expenses (including reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP) required to be reimbursed or paid by
the Loan Parties hereunder or under any Loan Document on or prior to the
Effective Date (which amounts may be offset against the proceeds of the Loans
made hereunder).
(g)The Administrative Agent shall have received on or prior to the Effective
Date all documentation and other information required by Section 3.25(a) of the
Existing First Lien Credit Agreement, to the extent such information has been
requested not less than three Business Days prior to the Effective Date.
(h)The Borrower shall have delivered to the Administrative Agent a certificate
from a Responsible Officer of the Borrower dated as of the Effective Date, to
the effect set forth in Sections 4(b) and 4(d) hereof.



SECTION 6.    Consent and Affirmation. Each of Parent Holdco, Holdings and the
Subsidiary Loan Parties, in its capacity as a guarantor under the Parent
Guarantee Agreement, Holdings Guarantee and Pledge Agreement and Subsidiary
Guarantee Agreement, respectively, and, as applicable, a pledgor under the
Security Documents, hereby (i) consents to the execution, delivery and
performance of this Agreement and agrees that each of the Parent Guarantee
Agreement, Holdings Guarantee and Pledge Agreement and Subsidiary Guarantee
Agreement, respectively, and the other Security Documents is, and shall continue
to be, in full force and effect and is hereby in all respects ratified and
confirmed on the Effective Date, except that, on and after the Amendment
Effective Time, each reference to “Credit Agreement”, “First Lien Credit
Agreement”, “thereunder”, “thereof” or words of like import shall, unless the
context otherwise requires, mean and be a reference to the Amended First Lien
Credit Agreement and (ii) confirms that the Security Documents to which each of
Holdings and the Subsidiary Loan Parties is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations (which, for the avoidance of doubt, include the Obligations in
respect of the 2017 Refinancing Term B Loans incurred under this Agreement).


SECTION 7.    Amendment and Restatement of the Existing First Lien Credit
Agreement. Immediately after the funding of the 2017 Refinancing Term B Loans on
the Effective Date pursuant to Section 5 hereof (such time, the “Amendment
Effective Time”), the Existing First Lien Credit Agreement shall be amended and
restated in its entirety as set forth on Annex A hereto (the Existing First Lien
Credit Agreement, as so amended and restated, the “Amended First Lien Credit
Agreement”), and the Lenders party hereto (which Lenders constitute the Lenders
required pursuant to Section 9.08(b) of the Existing First Lien Credit
Agreement) consent to the Amended First Lien Credit Agreement and direct the
Administrative Agent to enter into such other Loan Documents and to take such
other actions as the Administrative Agent determines may be necessary or
desirable to give effect to the transactions contemplated hereby.


SECTION 8.    Reference to and Effect on the Loan Documents. (a) On and after
the Amendment Effective Time, each reference in the Amended First Lien Credit
Agreement to “hereunder”, “hereof”, “Agreement”, “this Agreement” or words of
like import and each reference in the other Loan Documents to “Credit
Agreement”, “First Lien Credit Agreement”, “thereunder”, “thereof” or words of
like import shall, unless the context otherwise requires, mean and be a
reference to the Amended First Lien Credit Agreement. From and after the
Amendment Effective Time, this Agreement shall be a Loan Document under the
Existing First Lien Credit Agreement and the Amended First Lien Credit
Agreement.


(b)The Security Documents and each other Loan Document, as specifically amended
by this Agreement, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed, and the respective guarantees,
pledges, grants of security interests and other agreements, as applicable, under
each of the Security Documents, notwithstanding the consummation of the
transactions contemplated hereby, shall continue to be in full force and effect
and shall accrue to the benefit of the Secured Parties under the Existing First
Lien Credit Agreement and the Amended First Lien Credit Agreement. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations (which, for the avoidance of doubt,







--------------------------------------------------------------------------------






include the Obligations in respect of the 2017 Refinancing Term B Loans incurred
under this Agreement) of the Loan Parties under the Loan Documents, in each
case, as amended by this Agreement.


(c)The execution, delivery and effectiveness of this Agreement shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.


(d)This Agreement shall constitute an “Incremental Assumption Agreement”, the
2017 Refinancing Term B Lenders shall constitute “Refinancing Term Lenders” and
“Lenders” and the 2017 Refinancing Term B Loans shall constitute “Refinancing
Term Loans”, “Term B Loans”, “Term Loans” and “Loans”, in each case, for all
purposes of the Amended First Lien Credit Agreement and the other Loan
Documents.


(e)This Agreement shall constitute notice to the Administrative Agent required
under Section 2.21(j) of the Existing First Lien Credit Agreement. In the event
that the Effective Date is a date less than five Business Days following the
date of this Agreement, the Administrative Agent hereby confirms and agrees
that, notwithstanding such shorter notice period, this Agreement constitutes
valid notice of the Effective Date in accordance with Section 2.21(j) of the
Existing First Lien Credit Agreement.


SECTION 9.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by .pdf or other
electronic form shall be effective as delivery of a manually executed original
counterpart of this Agreement.


SECTION 10.    Amendments; Headings; Severability. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Lenders party
hereto. The Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting this Agreement. Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.


SECTION 11.    Governing Law; Etc.


(a)THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE)





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION
OF ANY OTHER LAW.


(b)EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.05, 9.11 AND 9.15
OF THE EXISTING FIRST LIEN CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH
IN FULL HEREIN.


SECTION 12.    No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Existing First Lien Credit
Agreement or discharge or release the Lien or priority of any Security Document
or any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing First
Lien Credit Agreement or instruments securing the same, which shall remain in
full force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith and except to the extent repaid as provided
herein. Nothing implied in this Agreement or in any other document contemplated
hereby shall be construed as a release or other discharge of any of the Loan
Parties under any Loan Document from any of its obligations and liabilities as a
borrower, guarantor or pledgor under any of the Loan Documents.


SECTION 13.    Mortgage Amendments. The applicable Guarantor shall deliver to
the Administrative Agent within 90 days after the Effective Date, or such longer
time as may be agreed by the Administrative Agent, any necessary amendment or
modification, if any, to each Mortgage giving effect to this Amendment, in
proper form for recording in all appropriate places in all applicable
jurisdictions, together with such other documents relating to the Mortgages
(including any modification and date down endorsements to the existing lender’s
policies of title insurance insuring the liens of the Mortgages) as are
reasonably requested by the Administrative Agent.


SECTION 14.    Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended First Lien Credit Agreement.




[Signature Pages Follow]







--------------------------------------------------------------------------------









--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.






HB HOLDINGS, LLC


By: /s/ Michael Cramer
Name: Michael Cramer
Title: Executive Vice President






HOSTESS HOLDCO, LLC


By: /s/ Michael Cramer
Name: Michael Cramer
Title: Executive Vice President







--------------------------------------------------------------------------------








HOSTESS BRANDS, LLC


By: /s/ Michael Cramer
Name: Michael Cramer
Title: Executive Vice President




HOSTESS BRANDS SERVICES, LLC


By: /s/ Michael Cramer
Name: Michael Cramer
Title: Executive Vice President




HOSTESS HOLDINGS (RE), LLC


By: /s/ Michael Cramer
Name: Michael Cramer
Title: Executive Vice President




NEW HB ACQUISITION (RE), LLC


By: /s/ Michael Cramer
Name: Michael Cramer
Title: Executive Vice President




HOSTESS SUPERIOR CAKE PRODUCTS, INC.


By: /s/ Michael Cramer
Name: Michael Cramer
Title: Executive Vice President




SUPERIOR CAKE PRODUCTS, INC.


By: /s/ Michael Cramer
Name: Michael Cramer
Title: Executive Vice President

































--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS

--------------------------------------------------------------------------------

BRANCH, as Administrative Agent and 2017
Refinancing Term B Lender


By: /s/ Robert Hetu
Name: Robert Hetu
Title: Authorized Signatory




By: /s/ Warren Van Heyst
Name: Warren Van Heyst
Title: Authorized Signatory













--------------------------------------------------------------------------------






SCHEDULE 1


2017 Refinancing Term B Loan Commitments


2017 Refinancing Term B Lender    2017 Refinancing Term B Loan
Commitment Credit Suisse AG, Cayman Islands Branch    $    996,253,125
Total:    $    996,253,125







--------------------------------------------------------------------------------






ANNEX A


Amended First Lien Credit Agreement


[See attached.]



